 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID LEE BROCK,                                    CASE NO. 1:17-cv-01610-LJO JLT (PC)

12                       Plaintiff,                       ORDER DENYING PLAINTIFF’S
                                                          MOTION TO ENTER DEFAULT AND
13           v.                                           JUDGMENT; AND

14    TUOLUMNE COUNTY SHERIFF’S                           ORDER TO SHOW CAUSE
      OFFICE, et al.,
15                                                        (Doc. 23)
                         Defendants.
16

17          The United States Marshal served non-party Tuolomne County Sheriff’s Office (“TCSO”)
18   with a subpoena on January 11, 2019, via email to Christopher Schmidt, County Counsel. (See
19   Docs. 21-22.) Plaintiff sought the subpoena to identify the names and positions of Does 1, 2, and
20   3 who, as described in the second amended complaint, booked plaintiff in 2016. The Court’s
21   Order directed the Litigation Coordinator of TCSO to serve the responsive documents on plaintiff
22   within thirty days. Based a recent motion filed by plaintiff, it appears that the TCSO Litigation
23   Coordinator did not follow this directive. (Doc. 23.)
24          Federal Rule of Civil Procedure 45(g) provides that “The court for the district where
25   compliance is required … may hold in contempt a person who, having been served, fails without
26   adequate excuse to obey the subpoena or an order related to it.” Since documents responsive to
27   the subpoena were due but not delivered within thirty days of service, TCSO will be directed to
28


                                                      1
 1   show cause why it should not be held in contempt for failing to comply with that deadline.

 2          In addition, plaintiff moves for an entry of default and judgment against the defendants for

 3   failing to comply with the subpoena deadline. Since there have not been any appearances by the

 4   defendants, this motion will be denied. Based on the foregoing, the Court ORDERS that:

 5          1. Plaintiff’s motion for entry of default and judgment (Doc. 23) is DENIED;

 6          2. The Clerk of Court shall serve two copies of this Order on the United States Marshal;

 7          3. Within 20 days from the date of this order, the United States Marshal is DIRECTED

 8               to serve a copy of this Order on the Litigation Coordinator at TCSO;

 9          4. The Clerk of the Court is DIRECTED to serve a courtesy copy of this order to:

10               Christopher Schmidt, Deputy County Counsel
                 Office of the Tulare County Counsel
11               2900 Burrel Avenue
                 Visalia, CA 93291
12

13          5. Within 21 days from the date of service of this Order, the TCSO shall show cause why

14               it should not be held in contempt for failing to comply with the subpoena served on

15               January 11, 2019.

16
     IT IS SO ORDERED.
17

18      Dated:     March 8, 2019                              /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28                                                    2
